          Case 1:18-cv-01270-JEJ Document 68-2 Filed 02/14/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


 KHEA TINGLER,
                                                      CIVIL ACTION
                     Plaintiff,
                                                      NO. 1:18-cv-1270-JEJ
                        v.

 COMMONWEALTH OF
 PENNSYLVANIA, PENNSYLVANIA
 STATE SENATE
 and
 JUSTIN FERRANTE


                    Defendants.




                                   CERTIFICATE OF SERVICE


              Movant hereby certifies that true and correct copies of the attached Motion were

      served as follows on the date indicated:

      -    To all counsel of record via the Court’s Electronic Filing (ECF) system;

      -    To Plaintiff via regular mail at 5012 Constitution Avenue, Harrisburg, PA 17109.

                                                    WAYNE A. ELY, ESQUIRE

                                                    S/ Wayne A. Ely
                                                    Wayne A. Ely, Esquire
                                                    59 Andrea Drive
                                                    Richboro, PA 18954


February 14, 2020
